DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 13 May 2021 has been considered.
	Claims 1-14 are pending and have been considered on the merits.

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  In Claim 1 the meaning of “PtNHase” should be written out before its first recitation.  Claims 2-14 are objected to due to their dependency upon Claim 1.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the sixth line of paragraph [0006] should be corrected to recite “glycine at position 47 is mutated to asparagine”.  Note that the Specification repeatedly refers to the mutation “G47N” of the wild-type beta subunit of the Pseudonocardia thermophila nitrile hydratase and that the amino acid at position 47 of SEQ ID NO: 2 (i.e., the mutated P. thermophila beta subunit of nitrile hydratase) is an asparagine residue.  The one letter amino acid abbreviation “N” refers to asparagine rather than aspartic acid.  This same revision must be made at the seventh line of paragraph [0024] of the Specification.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2021/0207118 is the publication which corresponds to the present application.
US Publication Nos. 2019/0367897 and 2011/0212506 describe mutants of the nitrile hydratase from Pseudonocardia thermophila.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652